BRITT, Judge.
Although defendant’s brief contains no assignments of error, the appeal itself constitutes an exception to the judgment and presents the case for review for error appearing on the face of the record. State v. Cox, 281 N.C. 131, 187 S.E. 2d 785 (1972); State v. Harris, 14 N.C. App. 270, 188 S.E. 2d 2 (1972). “Ordinarily, in criminal cases the record proper consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment.” State v. Tinsley, 279 N.C. 482, 483, 183 S.E. 2d 669, 670 (1971).
In the case at bar, a careful review of the record proper fails to disclose either error of law or of legal inference.
No error.
Judges Parker and Vaughn concur.